Title: From George Washington to James Mease, 18 July 1777
From: Washington, George
To: Mease, James



Sir
Head Quarters at the Clove [N.Y.] 18 July 1777.

I am favd with yours of the 8th inst. I am sorry to find that you are likely to fall short in the supply of so material an Article as that of Shoes. Few of the 5000 pair that came on to peekskill will reach this Army, and even those that will, I am informed are in a manner good for nothing, they are thin french pumps that tear to peices when ever they get wet. I therefore beg you will forward on, the second parcel, that you mention, as quick as possible, for a number of our Soldiers are barefooted. You must lay out for Shoes from every quarter, and without waiting for orders keep sending them on as fast as they are made, if we had 50,000 pair it would not be too many. There are great complaints of the size of the shoes, which are generally too small, the same complaint lies agt most of your Cloathing, which do not do half the service that they would if they were larger. It may look like oeconomy but it is of a false kind, as the Cloaths do not wear out fairly but tear to peices.
Next to shoes, shirts are in most demand, by having a supply of them, the soldier is kept clean and of course healthy. If you can send any of them with the shoes, they will be most acceptable to the Army. I am &c.
